Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 02/16/2021.  Claims 1-20 are pending in the case.  Claims 1, 9 and 18 are independent claims.  Claims 18-20 have been withdrawn due to oral election as explained below.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-17, drawn to a data management system with item records, classified in GO6F3/0667.
	II. Claims 18-20, drawn to a data system that communicates and business plans negotiations between buyer and vendor, classified in GO6Q10/067.
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination of Invention I has separate utility such as data management system with item records that can be created and updated while subcombination of Invention II has separate utility such as communicates and business plans negotiations between buyer and vendor. See MPEP § 806.05(d).
	The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all the
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply:
	a. the inventions have acquired a separate status in the art in view of their different classification (Invention I classified in GO6F3/0667 while Invention II is classified in GO6Q10/067);
	b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
 	c. the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) (Invention I requires a field of search in data files while Invention II requires a field of search in business modeling).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse by attorney Adnrew Lagatta on 11/22/2022 with an oral election via telephone communication.  Affirmation of this election must be made by applicant in replying to this Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (US 20180315113 A1).
Referring to claim 1, Shah discloses a common item data management system comprising: 
an item records data store; (Fig. 1 and [0038] of Shah, item database 106)
a processing device; and a memory device comprising instructions that, when executed by the processing device, ([0075] of Shah, processor 12) perform the following operations: 
receiving input initiating creation of an item record; ([0037] of Shah, creating item attributes)
saving the item record to the item records data store; ([0048] of Shah, item attribute can be saved by selecting save button 710)
receiving attribute information for an item corresponding to the item record from a first computing device; ([0042] of Shah, receiving attribute information of item from first computing device, the online retail server)
saving the attribute information to the item record in the item records data store; ([0048] of Shah, item attribute can be saved by selecting save button 710)
receiving a request for the item record from a second computing device; ([0062] of Shah, the purchaser is able to request that negotiation server 102 provide a comparison of attribute values for selected attributes provided by selected vendors, hence second computing device is the vendor client’s device/purchaser’s device)
determining permissions for the second computing device relative to the attribute information of the item record; ([0041] of Shah, “Negotiation server 102 uses a set of permissions 116 to control which data from negotiation database 114 is provided to each user. Such permissions prevent one vendor from seeing the negotiation data provided by another vendor unless the purchaser allows the vendors to see each other's information. Negotiation server 102 provides negotiation user interfaces to one or more vendor clients, such as negotiation user interface 160 to vendor 1 client 120 and negotiation user interface 162 to vendor 2 client 122 and to one or more purchaser clients, such as negotiation user interface 164 to purchaser 1 client 124”)
communicating permitted attribute information to the second computing device; ([0041] of Shah, “Negotiation server 102 uses a set of permissions 116 to control which data from negotiation database 114 is provided to each user. Such permissions prevent one vendor from seeing the negotiation data provided by another vendor unless the purchaser allows the vendors to see each other's information. Negotiation server 102 provides negotiation user interfaces to one or more vendor clients, such as negotiation user interface 160 to vendor 1 client 120 and negotiation user interface 162 to vendor 2 client 122 and to one or more purchaser clients, such as negotiation user interface 164 to purchaser 1 client 124”)
receiving updated attribute information for the item record from a third computing device; ([0051] of Shah, “In addition to the pulldown menu of possible values, the user may also enter a value manually. Before generating a round of bids, the purchaser can fill in values for a number of the attribute headings. To fill in the same value for every product assigned to a vendor, the purchaser selects an attribute heading and then selects Bulk update control 1018. A menu such as pulldown menu 1014 is then displayed to allow the purchaser to select a value or enter a value for the attribute heading. After the user makes their selection, the selected value is inserted into each product row within the attribute heading column.”) and 
saving the updated attribute information to the item record. ([0048] of Shah, item attribute can be saved by selecting save button 710)

 	Referring to claim 2, Shah discloses the system of claim 1, wherein the item records data store stores a plurality of item records each corresponding to an item that is being negotiated for sale by a retail enterprise.  ([0005] of Shah, “a negotiation system includes an item database server and a negotiation server. The item database server receives requests for attribute values for attributes of products for sale by a retail enterprise and in response to the requests, retrieves stored attribute values from an item database and provides the retrieved attribute values. The negotiation server provides user interfaces to facilitate multiple rounds of bidding during which attribute values for an attribute of a product are negotiated. The negotiation server receives an indication that negotiations are complete and in response, locks current attribute values negotiated during the negotiation so that the locked current attribute values can be sent to the item database server for storage in the item database.”)

 	Referring to claim 3, Shah discloses the system of claim 1, wherein each item record is stored as a row in a database table and columns in the table represent various categories of attributes.  ([0051] of Shah, “In addition to the pulldown menu of possible values, the user may also enter a value manually. Before generating a round of bids, the purchaser can fill in values for a number of the attribute headings. To fill in the same value for every product assigned to a vendor, the purchaser selects an attribute heading and then selects Bulk update control 1018. A menu such as pulldown menu 1014 is then displayed to allow the purchaser to select a value or enter a value for the attribute heading. After the user makes their selection, the selected value is inserted into each product row within the attribute heading column.”)

Referring to claim 4, Shah discloses the system of claim 1, wherein the item records data store is accessible by a plurality of computing systems and tools to access and update attributes recorded for each item.  ([0051] of Shah, “In addition to the pulldown menu of possible values, the user may also enter a value manually. Before generating a round of bids, the purchaser can fill in values for a number of the attribute headings. To fill in the same value for every product assigned to a vendor, the purchaser selects an attribute heading and then selects Bulk update control 1018. A menu such as pulldown menu 1014 is then displayed to allow the purchaser to select a value or enter a value for the attribute heading. After the user makes their selection, the selected value is inserted into each product row within the attribute heading column.”)

 	Referring to claim 5, Shah discloses the system of claim 1, wherein the first computing device and the third computing device are the same.   ([0043] of Shah, “a new event can be created by copying an existing event. Specifically, when viewing a list of existing events, the user may select a control to copy the event resulting in user interface 300 of FIG. 3. In FIG. 3, the name for the new event is entered into field 302 and the user presses the submit button 304 to create a copy of a previously selected event. The copied event will have the same vendors and the same products and attributes for those products as the previously used event.”  Hence first and third devices are the same as the vendor can update the item attributes by itself)

 	Referring to claim 6, Shah discloses the system of claim 1, wherein the second computing device and the third computing device are the same.  ([0051] of Shah, “In addition to the pulldown menu of possible values, the user may also enter a value manually. Before generating a round of bids, the purchaser can fill in values for a number of the attribute headings. To fill in the same value for every product assigned to a vendor, the purchaser selects an attribute heading and then selects Bulk update control 1018. A menu such as pulldown menu 1014 is then displayed to allow the purchaser to select a value or enter a value for the attribute heading. After the user makes their selection, the selected value is inserted into each product row within the attribute heading column.”  Hence the vendor updates based on the client’s requests and selections where the second and third devices are the same)

 	Referring to claim 7, Shah discloses the system of claim 1, further comprising an application programming interface configured to mediate communication of information between the item records data store and a plurality of planning tools including the planning tool.  ([0046] of Shah, “The user may also select one of controls 610, 612 and 614 to automatically select a set of attributes. Selection of control 610 causes all attributes required to setup a new item in item database 106 to be selected. Selection of controls 612 and 614 causes attributes to be selected that are required for imported products and for domestic products, respectively. Upon selection of back button 604, the selected attributes are returned to negotiation server 102, which then stores the attributes with the products for the selected vendors in planning/negotiation database 114.”)

 	Referring to claim 8, Shah discloses the system of claim 1, further comprising a graphical user interface configured to present information accessed from the item records data store to a display of a computing device, wherein the information accessed is controlled by permissions for each of a plurality of types of users.  ([0056] of Shah, “the vendor uses one of the vendor clients 120 or 122 to set one or more attribute values for one or more products listed for the negotiation. Initially, the vendor logs into negotiation server 102 and then requests products associated with a particular negotiation. In response, negotiation server 102 sends a user interface to the vendor's client device that includes attribute headings for attributes that require attribute values and controls for entering attribute values for the products.”)

 	Referring to claim 9, Shah discloses a method of managing assortment planning information, the method comprising: 
(a) receiving input at a common item data management system to create an item record; ([0037] of Shah, creating item attributes)
(b) saving the item record in an item records data store; ([0048] of Shah, item attribute can be saved by selecting save button 710)
(c) receiving at least one item attribute for an item associated with the item record; ([0042] of Shah, receiving attribute information of item from first computing device, the online retail server)
(d) saving the at least on item attribute with the item record; ([0048] of Shah, item attribute can be saved by selecting save button 710)
(e) communicating the at least one item attribute of the item record to a product negotiating tool; ([0041] of Shah, “Negotiation server 102 uses a set of permissions 116 to control which data from negotiation database 114 is provided to each user. Such permissions prevent one vendor from seeing the negotiation data provided by another vendor unless the purchaser allows the vendors to see each other's information. Negotiation server 102 provides negotiation user interfaces to one or more vendor clients, such as negotiation user interface 160 to vendor 1 client 120 and negotiation user interface 162 to vendor 2 client 122 and to one or more purchaser clients, such as negotiation user interface 164 to purchaser 1 client 124”)
(f) receiving updated item attributes for the item from the product negotiating tool; ([0041] of Shah, “Negotiation server 102 uses a set of permissions 116 to control which data from negotiation database 114 is provided to each user. Such permissions prevent one vendor from seeing the negotiation data provided by another vendor unless the purchaser allows the vendors to see each other's information. Negotiation server 102 provides negotiation user interfaces to one or more vendor clients, such as negotiation user interface 160 to vendor 1 client 120 and negotiation user interface 162 to vendor 2 client 122 and to one or more purchaser clients, such as negotiation user interface 164 to purchaser 1 client 124”)
(g) recording the updated item attributes with the item record; ([0068] of Shah, “Once the negotiation is finalized, planning user interface 150 provides an Item Setup control 158 that can be selected to automatically generate a product entry in item database 106 that includes the attribute headings of the selected bid and the attribute values of the selected bid. Thus, the negotiated values for the purchase of the product do not have to be reentered by hand into the item database but instead are ported directly from planning/negotiation database 114 to item database 106 thereby removing errors that would otherwise occur if a human attempted to transcribe the information into item database 106.”)
(h) repeating steps (c) to (g) until all desired attributes are recorded to the item record; and 
(i) locking the item record.  ([0037] of Shah, “a system is provided in which a negotiation server coordinates rounds of bidding during a negotiation and stores attribute values that are received for each round of bidding. When the negotiation is finalized, the negotiation server locks the final sets of attribute values for the products so they cannot be altered. An instruction to set up an item in the item database based on the negotiated attributes of the product is then received. Based on the instruction, the locked negotiated attribute values are automatically uploaded to the item database such that the item database is guaranteed to accurately reflect the negotiated attributes for the products. In addition, the negotiation server provides various tools that are helpful during the negotiation including the ability to compare bids from competing vendors while keeping the bids secret from the competing vendors, allowing negotiation participants to see a history of attribute values during the current negotiation and in some embodiments to see a history of the attribute values across multiple past negotiations.”)

 	Referring to claim 10, Shah discloses the method of claim 9, further comprising, before step (i), communicating item attributes of the item record to one or more assortment planning tools.   ([0046] of Shah, “The user may also select one of controls 610, 612 and 614 to automatically select a set of attributes. Selection of control 610 causes all attributes required to setup a new item in item database 106 to be selected. Selection of controls 612 and 614 causes attributes to be selected that are required for imported products and for domestic products, respectively. Upon selection of back button 604, the selected attributes are returned to negotiation server 102, which then stores the attributes with the products for the selected vendors in planning/negotiation database 114.”)

 	Referring to claim 11, Shah discloses the method of claim 9, further comprising, before step (i), receiving updates to item attributes of the item record from one or more assortment planning tools.   ([0046] of Shah, “The user may also select one of controls 610, 612 and 614 to automatically select a set of attributes. Selection of control 610 causes all attributes required to setup a new item in item database 106 to be selected. Selection of controls 612 and 614 causes attributes to be selected that are required for imported products and for domestic products, respectively. Upon selection of back button 604, the selected attributes are returned to negotiation server 102, which then stores the attributes with the products for the selected vendors in planning/negotiation database 114.” [0051] of Shah, “In addition to the pulldown menu of possible values, the user may also enter a value manually. Before generating a round of bids, the purchaser can fill in values for a number of the attribute headings. To fill in the same value for every product assigned to a vendor, the purchaser selects an attribute heading and then selects Bulk update control 1018. A menu such as pulldown menu 1014 is then displayed to allow the purchaser to select a value or enter a value for the attribute heading. After the user makes their selection, the selected value is inserted into each product row within the attribute heading column.”)

 	Referring to claim 12, Shah discloses the method of claim 9, further comprising automatically updating an assortment plan based on the updated item attributes.  ([0068] of Shah, “Once the negotiation is finalized, planning user interface 150 provides an Item Setup control 158 that can be selected to automatically generate a product entry in item database 106 that includes the attribute headings of the selected bid and the attribute values of the selected bid. Thus, the negotiated values for the purchase of the product do not have to be reentered by hand into the item database but instead are ported directly from planning/negotiation database 114 to item database 106 thereby removing errors that would otherwise occur if a human attempted to transcribe the information into item database 106.”)

 	Referring to claim 13, Shah discloses the method of claim 9, further comprising presenting a graphical user interface on a computing device, the graphical user interface comprising: a display of item records and attributes; and fields to enter and update item attributes.  (Figs. 7-16 and [0044], [0051] of Shah, display of items records and attributes and fields to fill up the attributes and updates)

 	Referring to claim 14, Shah discloses the method of claim 13, wherein the graphical user interface is configured to highlight item attributes that have been recently added or updated.  ([0052] and Fig. 10 of Shah, “User interface 1000 includes shaded cells such as shaded cell 1020 in column 1012. A shaded cell indicates a value that was changed in the latest round of bidding by the vendor. An unshaded cell indicates that the value has not been changed in the latest round of bidding from the vendor. Thus, the shading allows the purchaser to quickly see what values the vendor has changed in this round of the negotiation.”)

 	Referring to claim 15, Shah discloses the method of claim 9, wherein the input to create an item record is received from an assortment planning tool and is associated with a product line, the input generating a plurality of related item records.  ([0065] of Shah, “ the purchaser is able to request financial baseline costs using an interface, such as user interface 2100 of FIG. 21. In FIG. 21, the user designates a department 2102 and a class 2104 and starting and ending dates 2106 and 2108. The user then selects control 2110 to request the baseline costs. The baseline costs provide the total cost that will be incurred over the time frame designated by the starting and ending dates if the current bids are accepted based on the per item cost, the number of items and the shipping cost.”)

 	Referring to claim 16, Shah discloses the method of claim 9, wherein the item record includes a plurality of item attributes and is accessible by a plurality of entities, wherein access by each of the plurality of entities provides different viewing and editing privileges regarding individual ones of the plurality of item attributes.  ([0041] of Shah, “Negotiation server 102 uses a set of permissions 116 to control which data from negotiation database 114 is provided to each user. Such permissions prevent one vendor from seeing the negotiation data provided by another vendor unless the purchaser allows the vendors to see each other's information. Negotiation server 102 provides negotiation user interfaces to one or more vendor clients, such as negotiation user interface 160 to vendor 1 client 120 and negotiation user interface 162 to vendor 2 client 122 and to one or more purchaser clients, such as negotiation user interface 164 to purchaser 1 client 124.”)

 	Referring to claim 17, Shah discloses the method of claim 9, wherein the item record is concurrently accessible via an assortment planning tool and a product negotiation tool, wherein a view of the item record provided by the assortment planning tool is different from a view of the item record provided by the product negotiation tool.  ([0041] of Shah, “Negotiation server 102 uses a set of permissions 116 to control which data from negotiation database 114 is provided to each user. Such permissions prevent one vendor from seeing the negotiation data provided by another vendor unless the purchaser allows the vendors to see each other's information. Negotiation server 102 provides negotiation user interfaces to one or more vendor clients, such as negotiation user interface 160 to vendor 1 client 120 and negotiation user interface 162 to vendor 2 client 122 and to one or more purchaser clients, such as negotiation user interface 164 to purchaser 1 client 124.”)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaufman et al (US 20110191303 A1): A software system automatically and dynamically generates a fully functional user interface (UI) based upon, and connected directly to, an underlying data model (as instantiated within a relational database management system (RDBMS)). The UI derives from an automated interrogation of the RDBMS, and comprises all mode displays (e.g., browse, search, edit, add) for all tables, and a full complement of mechanisms--integrated directly into the mode displays--for representing, navigating, and managing relationships across tables, regardless of the complexity of the underlying RDBMS schema. It utilizes a hierarchical "context stack" for suspending the working state of a particular table while "drilling down" to work with related-table information and return relevant changes to the base table. The embodiment further provides methods to enhance and extend the internal representation of table structures, constraints, relationships, and--special requirements ("business rules") for improved revelation of the schema structure through external interrogation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145